Citation Nr: 0318895	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran was transferred to the Fleet Reserve in September 
1972 after more than 21 years of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318.  

When this matter was previously before the Board in May 2001, 
it was remanded to the RO for additional development.  In 
August 2001, the claims file was transferred to the RO in 
Reno, Nevada, because the appellant had moved to that state.  
In August 2002, the RO continued the previous denial of the 
claimed benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died at a VA medical center in January 1991 
at the age of 63.  The cause of death, as shown on the 
Certificate of Death, was adenocarcinoma of the colon with 
liver metastases.  Dehydration, anemia and malnutrition were 
shown as other significant conditions contributing to death.  
An autopsy was not performed.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  Adenocarcinoma of the colon was not present in service or 
until many years thereafter and is not shown to be related to 
service or to any incident of service origin, including 
exposure to Agent Orange.  

5.  It is not shown that a service-connected disability 
contributed substantially or materially to hasten the 
veteran's demise.  


CONCLUSIONS OF LAW

1.  Adenocarcinoma of the colon was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, (2002).  

2.  A disability incurred in or aggravated by service did not 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the appellant has been 
informed of the evidence necessary to substantiate her claim 
and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and evidence submitted by the 
appellant has been associated with the file.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The record shows that the veteran died at a VA medical center 
in January 1991 at the age of 63.  The cause of death, as 
shown on the Certificate of Death, was adenocarcinoma of the 
colon with liver metastases.  Dehydration, anemia and 
malnutrition were shown as other significant conditions 
contributing to death.  An autopsy was not performed.  

The service medical records show that the veteran was seen on 
numerous occasions for a variety of complaints.  In 
correspondence from E. C. Heyde, M.D., dated in February 
1967, it was indicated that the veteran had been investigated 
a year before for the passage of blood in his stools.  A 
sigmoidoscopy and barium enema revealed no definite disease, 
and the bleeding was not precisely explained, although mild 
hemorrhoids were found.  Dr. Heyde stated that the veteran 
had had no trouble with this symptom since.  The veteran's 
examination for transfer to the Fleet Reserve in August 1972 
was negative for complaints or findings referable to 
adenocarcinoma of the colon.  

The earliest evidence of colon cancer was in August 1989, 
when the veteran was admitted to a VA medical center for 
evaluation of hematochezia.  Hematochezia is the passage of 
bloody stools.  Dorland's Illustrated Medical Dictionary 741 
(28th ed. 1994).  A diagnostic work-up following the August 
1989 admission revealed a mass for which the veteran 
underwent an abdominal-perineal resection.  Surgical 
pathology revealed moderately differentiated infiltrating 
adenocarcinoma of the rectum that had infiltrated through the 
muscular wall and perirectal fat, with six of eight nodes 
positive.  The pertinent diagnosis on discharge from the 
hospital in September 1989 was Duke's C adenocarcinoma of the 
rectum with metastases to the perirectal nodes.  

Although the veteran subsequently underwent chemo and 
radiation therapy, the cancer proved to be refractory to 
treatment and metastasized to the liver.  The veteran's 
demise in January 1991 followed.  

It is contended that the fatal colon cancer began in service, 
and lay witness statements have been submitted to establish 
that the veteran had bleeding from the rectum during service.  
That the veteran had rectal bleeding during service is 
undisputed.  However, there is no competent evidence to 
support the claim that this represented the onsetting symptom 
of his later diagnosed colorectal cancer.  When hospitalized 
by VA in June 1983, a rectal examination disclosed no masses, 
and the veteran's stool was negative for occult blood.  A 
proctoscopic examination up to 12 centimeters showed only 
hemorrhoids.  A rectal examination on a VA admission for 
unrelated disorders in June 1988 was benign, although a 
history of internal hemorrhoids was noted.  The veteran 
voiced no complaints in June 1988 referable to colorectal 
cancer.  

There is thus no persuasive showing that the blood noted in 
the veteran's stools in the mid-1960's was in any way related 
to the colorectal cancer that led to his demise.  Neither the 
appellant nor her lay witnesses are competent to attribute 
the veteran's colorectal cancer to service or to any incident 
of service origin.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995) (a claimant is capable of providing evidence of 
symptomatology but, as a layperson, is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms).  In the absence of any 
indication that the episode of blood in the stools in service 
was an early symptom of the colorectal cancer discovered many 
years later, there is no basis for requesting a medical 
opinion to determine the etiology of the colorectal cancer.  
See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(VA not obligated to provide a medical examination or obtain 
a medical opinion unless claimant shows some causal 
connection between current disability and service).  The 
dehydration, anemia and malnutrition, which were listed as 
significant conditions contributing to death on the death 
certificate, are not shown to have been present in service 
and seem to have been conditions associated with the 
veteran's physical decline due to his colorectal cancer and 
treatment therefor.  No such conditions were shown on the 
1983 and 1988 VA hospital admissions.  

The medical administrative record suggests, but does not 
establish, that the veteran served in Vietnam during the 
period from 1969 to 1971.  Lay witness statements indicate 
that the veteran served in Vietnam.  The veteran's DD-214 for 
his last period of active duty from April 1971 to September 
1972 shows that he had more than 14 months of foreign or sea 
service and that his last major duty assignment was with the 
U. S. Naval Station on Midway Island.  A Vietnam Service 
Medal is not shown.  However, assuming for purposes of this 
decision that the veteran served in Vietnam during the 
Vietnam era, the question arises whether he developed 
colorectal cancer as a consequence of exposure to Agent 
Orange in Vietnam.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  The listed diseases do not include colon or rectal 
cancer.  38 C.F.R. § 3.309(e).  There is therefore no legal 
entitlement to service connection for the claimed disability 
on a presumptive Agent Orange basis.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).  

Although service connection on a presumptive Agent Orange 
basis is not available in this case, the appellant is not 
precluded from establishing that the veteran developed 
colorectal cancer as a long-term residual of exposure to 
Agent Orange under the provisions of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Although the veteran's service medical records 
are negative for findings showing the presence of colorectal 
cancer, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of a diagnosed disability specifically listed 
in 38 C.F.R. § 3.309(e) (diseases associated with exposure to 
herbicide agents), there was formerly no presumption that the 
veteran was exposed to Agent Orange during his military 
service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2000); McCartt v. 
West, 12 Vet. App. 164 (1999).  However, section 201 of the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001), created 
section 1116(f) of title 38, United States Code, which 
provides for a rebuttable presumption of exposure to Agent 
Orange if a veteran served in Vietnam during the Vietnam era.  
This change, which took effect on December 27, 2001, 
overruled McCartt.  

Thus, the issue becomes whether any presumed exposure to 
Agent Orange in Vietnam during the Vietnam era in fact caused 
the colorectal cancer diagnosed many years later.  

The Board notes that in May 2003, VA gave notice that the 
Secretary had determined that a presumption of service 
connection based on exposure to Agent Orange used in Vietnam 
during the Vietnam era was not warranted for a number of 
disabilities, including gastrointestinal tract tumors, which 
include colon and rectal cancers.  68 Fed. Reg. 27,630, 
27,639 (May 20, 2003).  In accordance with the law, this 
determination took into account scientific studies conducted 
by the National Academy of Sciences (NAS).  See 38 U.S.C.A. § 
1116(b)(2).  The initial NAS report, "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam," was 
issued in July 1993.  A number of subsequent reports 
followed, with NAS issuing its fifth report in January 2003.  
NAS found that there was "limited or suggestive evidence of 
no association between exposure to [Agent Orange] and 
gastrointestinal (GI) tract tumors."  Taking into account 
the available evidence and the NAS analysis, the Secretary 
found that the credible evidence against an association 
between Agent Orange exposure and GI tract cancer outweighed 
the credible evidence for such an association and determined 
that a positive association did not exist.  See 68 Fed. Reg. 
27,630, 27,639 (May 20, 2003); 38 U.S.C.A. § 1116(b)(3).  

The Board gives considerable weight to the NAS analysis 
because it is based on the most recent scientific and 
epidemiological data.  The Board therefore concludes that 
even if it were established that the veteran served in 
Vietnam during the Vietnam era, there is no persuasive 
evidence showing a causal link between any presumed exposure 
to Agent Orange and the development of his colorectal cancer 
many years later.  

Finally, the Board has considered the claim of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  
Section 1318 provides in pertinent part as follows:  

(a) The Secretary shall pay benefits 
under this chapter [38 U.S.C.A. §§ 1301 
et seq.] to the surviving spouse and to 
the children of a deceased veteran 
described in subsection (b) of this 
section in the same manner as if the 
veteran's death were service connected.  

(b) A deceased veteran referred to in 
subsection (a) of this section is a 
veteran who dies, not as the result of 
the veteran's own willful misconduct, and 
who was in receipt of or entitled to 
receive (or but for the receipt of 
retired or retirement pay was entitled to 
receive) compensation at the time of 
death for a service-connected disability 
rated totally disabling if - 

(1) the disability was continuously 
rated totally disabling for a period of 
10 or more years immediately preceding 
death;

(2) the disability was continuously 
rated totally disabling for a period of 
not less than five years from the date of 
such veteran's discharge or other release 
from active duty; or

(3) the veteran was a former 
prisoner of war who died after September 
30, 1999, and the disability was 
continuously rated totally disabling for 
a period of not less than one year 
immediately preceding death.  

The law is clear that entitlement under section 1318 first 
requires that the veteran have been rendered totally disabled 
for a specified period of time due to service-connected 
disability.  The record does not show that the veteran filed 
any claim for service connection during his lifetime.  There 
is thus no showing that he had established a right receive 
total service-connected disability compensation for the 
period of time required by section 1318 or that he would have 
established such a right but for clear and unmistakable error 
in the adjudication of his claim.  In the absence of such a 
showing, there is no legal entitlement in his spouse to DIC 
benefits under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 
Vet. App. at 430.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

